DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsygankov (Ru #2481243).
For Claim 1, figures 1-5 of Tsygankov ‘243 disclose an aircraft comprising a wing unit comprising two wings (1 and 2) each having a lateral wing box, each lateral wing box being extended towards an interior by a central wing box half (13) having an interior end, and the two wings being attached to one another using attachment bolts linking the interior ends of the two center wing box halves; and at least a first and second fuselage fame, each having a lower part in frame wall form, the first and second frame walls being connected by an intermediate wall (7) falling within a vertical midplane of the aircraft, the intermediate wall being between the two center wing box halves and crossed by the attachment bolts.
For Claim 2, figures 1-5 of Tsygankov ‘243 disclose that the attachment bolts are distributed entirely along the interior ends of the two center wing box halves.
For Claim 3, figures 1-5 of Tsygankov ‘243 disclose that the interior ends of the two center wing box halves each have a rectangular general shape.
For Claim 4, figures 1-5 of Tsygankov ‘243 disclose that the interior end of each center wing box half has attachment fittings (17) through which the attachment bolts pass, the attachment fittings being on an interior surface of the center wing box half and on an exterior surface thereof.  
For Claim 5, figures 1-5 of Tsygankov ‘243 disclose that each wing includes an interior transverse rib between the lateral wing box thereof, and the center wing box half thereof. 
For Claim 6, figures 1-5 of Tsygankov ‘243 disclose that each center wing box half has a section which enlarges with proximity to the interior end thereof. 
For Claim 11, figures 1-5 of Tsygankov ‘243 disclose that each of the first and second fuselage frames is attached to a load distributing plate having lateral edges attached to a fuselage skin. 
For Claim 12, figures 1-5 of Tsygankov ‘243 disclose that the attachment bolts are oriented parallel to a transverse direction of the aircraft. 
For Claim 13, figures 1-5 of Tsygankov ‘243 disclose a method for assembling an aircraft, comprising: providing an aircraft comprising a wing unit comprising tow wings each having a lateral wing box each lateral wing box being extended toward an interior by a center wing box half having an interior end, and the two wings being attached to one another using attachment bolts linking the interior ends of the tow center wing box halves; and at least a first and second fuselage frame, each having a lower part in frame wall form, the first and second fame walls being connected by an intermediate wall being between the two center wing box halves and crossed by the attachment bolts; and assembling the two wings to one another, using the attachment bolts linking the interior ends of the two center wing box halves, and passing through the intermediate wall. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsygankov (Ru #2481243).
For Claim 10, while Tsygankov ‘243 is silent about the frame forms a front demarcation of a main landing gear compartment, the Examiner takes Official Notice that it is well known in the art to have a wing arear that demarcates a main landing gear as the wing and main landing gear are usually next to each other in aircraft.  Therefore, it would have been obvious to someone of ordinary skill in the art at the time of the invention to modify Tsygankov ‘243 with placing the wing next to the landing gear as is well known.  

Allowable Subject Matter
Claims 7-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J BONZELL whose telephone number is (571)270-3663. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        2/11/2022